IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL                   :   No. 2520 Disciplinary Docket No. 3

                        Petitioner               :   Disciplinary Board No. 131 DB 2018

                 v.                              :   Attorney Reg. No. 60730

SCOTT ALAN WESTCOTT,                             :   (Allegheny County)

                       Respondent




                                              ORDER

PER CURIAM


       AND NOW, this         10th    day of September, 2018, following consideration of the

parties' responses to this Court's Rule to Show Cause why Respondent should not be

placed on temporary suspension, the Rule is made absolute.           It is   directed that:

       1.   Respondent is placed on temporary suspension until further definitive action

by this Court;

       2.   Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3.   The President Judge of the Court of Common Pleas of Allegheny County shall

enter such orders as may be necessary to protect the rights of Respondent's clients or

fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       4. All    financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action.
       Respondent's rights to petition for dissolution or amendment of this order and to

request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.

208(f)(6) are specifically preserved.

       This   Order   constitutes   an   imposition   of   public   discipline   pertaining   to

confidentiality. See Pa. R. D. E. 402.